Citation Nr: 1120071	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an increased (compensable) rating for right ear hearing loss prior to June 28, 2007.

3.  Entitlement to a rating in excess of 10 percent right ear hearing loss since June 28, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) from February 1984 until May 1984 in the Army National Guard, and he had periods of inactive duty for training (INACDUTRA) and other ACDUTRA from October 1953 to February 1994. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a May 2000 rating decision, the RO reopened and denied a claim of entitlement to service connection for a left knee disorder.  In an August 2008 statement of the case, the RO apparently again reopened the claim and denied it on the merits.  As the Board cannot ignore jurisdictional matters, the Board must first determine whether this claim can be reopened.  Only then may it review the merits of the appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In October 2010, the undersigned Acting Veterans Law Judge held a hearing regarding the issue of the left knee disorder.

The issue of entitlement to service connection for left ear tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased (compensable) rating for right ear hearing loss prior to June 28, 2007, and entitlement to a rating in excess of 10 percent for right ear hearing loss since June 28, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2000 rating decision reopened and denied on the merits a claim of entitlement to service connection for a left knee disorder on the basis that there was no evidence that the Veteran incurred or aggravated a left knee disorder during service.  In the absence of a perfected appeal, that decision is final.

2.  The evidence submitted since the May 2000 rating decision, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disorder, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of competent and credible evidence shows that there is no nexus between a current left knee disorder and service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for a left knee disorder has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided information addressing how disability evaluations and effective dates are assigned in the June 2007 correspondence.  

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the appellant's service treatment records and some of his VA treatment records, and afforded him a VA examination for his left knee disorder.  The claimant submitted private treatment records, statements from private doctors, and a statement from a fellow member of the Army National Guard.

A May 2008 VA examiner indicated that medical records were available and reviewed, and in an April 2010 statement, Dr. Mercado Jimenez indicated that the Appellant continued to receive "ambulatory care" at a VA medical center.  The RO last received VA treatment records in April 2007.  The Appellant has not alleged, nor is there any indication, that any current VA treatment records not of record contain any evidence linking the current left knee disorder to active service.  Thus, there is no duty to assist in obtaining any additional VA treatment records.

There is not a scintilla of evidence that any VA error in notifying or assisting the Appellant reasonably affects the fairness of this adjudication.



Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or active duty for training, or (2) an injury incurred in inactive duty training.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.1, 3.6.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

At the time of the May 2000 rating decision which reopened and denied on the merits a claim of entitlement to service connection for a left knee disorder, the evidence of record consisted of service treatment records, a report of February 1994 private magnetic resonating imaging (MRI) scan of the left knee, and an October 1994 VA examination report.  The service treatment records show that the Appellant complained of painful left knee extension during an April 1984 hospitalization in Panama for a low back injury.  The February 1994 MRI report and the October 1994 VA examination report contain a diagnosis of tears of the medial meniscus and anterior cruciate ligament of the left knee.  The RO denied the claim on the merits on the basis that there was no evidence that the Appellant incurred or aggravated a left knee disorder during service.  The Veteran did not perfect an appeal.  38 C.F.R. § 20.200 (2010).   Hence, the May 2000 rating decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted a request to reopen his claim of entitlement to service connection for a left knee disorder in September 2003.  In a July 2003 statement, Dr. Rodriquez Colon opined that the left knee disorder was related to the in-service injury for which the appellant was hospitalized.  Also, in an October 2007 statement, Dr. Mercado Jimenez opined that the claimant's left knee disorder was related to the accident during his service in Panama.  In a March 2008 statement, a fellow member of the Army National Guard reported that he observed the Veteran in March 1984 during their period of active duty for training with a limp and that the Veteran reported that he had injured his left knee.

The above-mentioned evidence relates to an unestablished fact necessary to substantiate his claim, which is evidence the Veteran incurred or aggravated a left knee disorder during service.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim and is considering moving forward to discuss the claim on its merits.  Given that the RO had reopened the claim in the August 2008 statement of the case, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed the service, VA, and private treatment records, along with the May 2008 VA examination report and statements of private doctors, the Veteran and his fellow member of the Army National Guard.  After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that that there is no nexus between a current left knee disorder and service.  Moreover, the Board finds the preponderance of the most probative and competent evidence shows that there is no continuity of left knee symptomatology since his period of active duty for training in 1984.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Hence, the question is whether that medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The record demonstrates that the Veteran complained of painful left knee extension during a March to April 1984 hospitalization in Panama for a low back pain.  Significantly, a left knee disorder was not diagnosed during that hospitalization.  Also, at an August 1991 quadrennial examination, the lower extremities were normal and the claimant did not report a history of a "trick" or locked knee.  The appellant was treated at a military facility in March 1994 for decrease in range of motion of the knees but this treatment was subsequent to the February 1994 MRI scan of the left knee showing tears of the medial meniscus and anterior cruciate ligament of the left knee and was also subsequent to his periods of active duty for training and inactive duty training.

In a July 2003 statement, Dr. Rodriquez Colon opined that the left knee disorder was related to the in-service injury for which the appellant was hospitalized.  Dr. Rodriquez Colon indicated that he had reviewed the service treatment records regarding the injury in Panama. In an October 2007 statement, Dr. Mercado Jimenez opined that the claimant's left knee disorder was related to the accident during his service in Panama.  Dr. Mercado Jimenez did not indicate that he had reviewed the service treatment records.

The May 2008 VA examiner opined that the left knee disorder was less likely as not due to or the result of the March 5, 1984 injury reported as low back pain because of the silence of the service treatment records regarding a left knee disorder, the lack of evidence of treatment for a left knee disorder for several years after the alleged in-service injury, and the diagnosis of tears of the medial meniscus and anterior cruciate ligament of the left knee almost 10 years after the alleged injury in service in 1984.  The examiner noted that there was no line of duty form in the claims file documenting any fall with problems of the left knee.  The examiner added that while the service treatment records during the hospitalization for low back pain mentioned that extension of the left knee was painful on one occasion, this notation was in regard to an examination of the low back and that no diagnosis of a left knee disorder was given during that hospitalization.  The examiner stated that there were no other complaints of left knee pain during that hospitalization.  The examiner noted that the tears were diagnosed by a MRI scan in February 1994, several years after the alleged injury in service, and that the Veteran was not treated for left knee complaints until several years after the alleged injury in 1984.  

The May 2008 VA examiner's opinion is more thorough as it addresses the service treatment records in detail, the lack of treatment for several years after the alleged injury, and the lack of a diagnosis of a left knee disorder until several years after the alleged injury.  Therefore, the VA examiner's opinion is given more weight than the opinions of the private doctors.

As for continuity of symptomatology, the Veteran claims that he has had left knee pain since his alleged injury in 1984.  However, at the August 1991 quadrennial examination, the appellant did not report a history of a "trick" or locked knee.  Therefore, the Board does not find the claimant's reporting of continuity of symptomatology credible.  Therefore, continuity of symptomatology has not been demonstrated.

Currently, the only other evidence supporting the claim that a left knee disorder is due to service is the statements and testimony of the Veteran and his fellow member of the Army National Guard.  Tears of the medial meniscus and anterior cruciate ligament of the left knee is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant and his associate can attest to factual matters of which he had first-hand knowledge, such as pain, he is not competent to offer a medical opinion linking the left knee disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

There is competent evidence that the Veteran has a left knee disorder; however, without competent evidence linking the disorder to service, the benefit sought on appeal cannot be granted.  

The claim is denied.





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.  Entitlement to service connection for a left knee disorder is denied.


REMAND

In a February 2007 rating decision, the RO granted service connection for right ear hearing loss and assigned a zero percent disability rating effective June 25, 1997.  In August 2007, the Veteran filed a timely notice of disagreement with the assignment of a zero percent disability rating.  The RO readjudicated this issue in a May 2009 rating decision and assigned a 10 percent disability rating effective June 28, 2007.  The claims of entitlement to increased ratings for right ear hearing loss remain in controversy because the assignment of a 10 percent disability rating effective June 28, 2007 is less than the theoretical maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, a statement of the case must be issued concerning these issues.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case addressing entitlement to an increased (compensable) rating for right ear hearing loss prior to June 28, 2007, and entitlement to a rating in excess of 10 percent for right ear hearing loss since June 28, 2007.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


